      Case 3:20-cv-00357-HDM Document 2 Filed 01/25/21 Page 1 of 8


 1
                          UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,                   Case No. 3:16-cr-00082-HDM-VPC
                                                   Case No. 3:20-cv-00357-HDM
 5                              Plaintiff,
               v.
 6                                                            ORDER
     SHAELON MITCHELL,
 7
                                Defendant.
 8

 9        Defendant Shaelon Mitchell has filed a motion to vacate, set

10   aside, or correct sentence pursuant to 28 U.S.C. § 2255 (ECF No.

11   30). The government has opposed (ECF No. 32), and Mitchell has

12   replied (ECF No. 33).

13        On   December   14,    2016,   Mitchell      was   charged    by   way   of

14   indictment with one count of felon in possession of a firearm in

15   violation of 18 U.S.C. § 922(g). (ECF No. 1). Pursuant to an

16   agreement, Mitchell entered a plea of guilty to the charge. (ECF

17   Nos. 22 & 24). The court thereafter sentenced Mitchell to 36 months

18   in prison. (ECF No. 27 & 28).

19        Section   922(g)   prohibits       the    possession   of    firearms    by

20   several categories of persons, including any person who has been

21   convicted in any court of a crime punishable by a term of more

22   than one year in prison. 18 U.S.C. § 922(g)(1). At the time of his

23   conviction, Mitchell had four prior felonies. When Mitchell was

24   charged and entered his plea in this case, the government was not

25   required to prove that he knew he was a felon. United States v.

26   Enslin, 327 F.3d 788, 798 (9th Cir. 2003). But in 2019, the U.S.

27   Supreme Court concluded that a defendant may be convicted under

28   § 922(g) only if the government proves that the defendant “knew he


                                             1
         Case 3:20-cv-00357-HDM Document 2 Filed 01/25/21 Page 2 of 8


 1   belonged to the relevant category of persons barred from possessing

 2   a firearm.” Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019).

 3   On the basis of Rehaif and the government’s failure to charge or

 4   prove his knowledge of status, Mitchell now moves to vacate his

 5   conviction.

 6          Pursuant to 28 U.S.C. § 2255, a federal inmate may move to

 7   vacate, set aside, or correct his sentence if: (1) the sentence

 8   was imposed in violation of the Constitution or laws of the United

 9   States; (2) the court was without jurisdiction to impose the

10   sentence; (3) the sentence was in excess of the maximum authorized

11   by law; or (4) the sentence is otherwise subject to collateral

12   attack. Id. § 2255(a).

13          Mitchell argues that the omission of the Rehaif element from

14   the indictment violated his Fifth Amendment rights guaranteeing

15   that a grand jury find probable cause to support all the necessary

16   elements of the crime and his Sixth Amendment rights to notice of

17   the charges and effective assistance of counsel. 1 He also alleges

18   that the defective indictment deprived the court of jurisdiction.

19   The government asserts that Mitchell has waived his right to bring

20   these claims, that his claims are procedurally defaulted, and that

21   the government is not required to prove the defendant knew his

22   possession of firearms was unlawful.

23          As   part    of   his   plea,    Mitchell      “waive[d]    all    collateral

24   challenges, including any claims under 28 U.S.C. § 2255, to his

25   conviction,        sentence,   and     the       procedure   by   which   the   Court

26
     1 In his reply, Mitchell clarifies that he is not asserting an
27   independent claim of ineffective assistance of counsel claim but,
     rather, that he asserts a Sixth Amendment violation to show that
28   the Rehaif omission caused him prejudice.

                                                  2
         Case 3:20-cv-00357-HDM Document 2 Filed 01/25/21 Page 3 of 8


 1   adjudicated guilt and imposed sentence, except non-waivable claims

 2   of ineffective assistance of counsel.” (ECF No. 22 at 11). Such

 3   “[a]n    unconditional    guilty   plea    waives   all    non-jurisdictional

 4   defenses and cures all antecedent constitutional defects, allowing

 5   only an attack on the voluntary and intelligent character of the

 6   plea.” United States v. Brizan, 709 F.3d 864, 866–67 (9th Cir.

 7   2013); see also Tollett v. Henderson, 411 U.S. 258, 267 (1973);

 8   United States v. Espinoza, 816 Fed. App’x 82, 85 (9th Cir. June 1,

 9   2020)     (unpublished     disposition)     (unconditional      plea    waiver

10   precludes all Fifth and Sixth Amendment claims except to the extent

11   they contest the court’s jurisdiction or the voluntariness of the

12   plea). Thus, except to the extent Mitchell attacks the jurisdiction

13   of the court, his claims are waived. 2

14           Mitchell’s   jurisdictional    argument     is    without   merit.   The

15   omission of an element from the indictment does not affect the

16   court’s jurisdiction. United States v. Cotton, 535 U.S. 625, 630

17   (2002); United States v. Ratigan, 351 F.3d 957, 962–63 (9th Cir.

18   2003); see also United States v. Burleson, 2020 WL 4218317, at *1

19   (July     23,    2020)   (unpublished      disposition)      (rejecting      the

20   defendant’s argument that omission of the Rehaif element deprived

21   the district court of jurisdiction); Espinoza, 2020 WL 2844542, at

22   *1 (same); United States v. Moore, 954 F.3d 1322, 1332 (11th Cir.

23   2020); United States v. Hobbs, 953 F.3d 853, 856 (6th Cir. 2020);

24   United States v. Balde, 943 F.3d 73, 88-92 (2d Cir. 2019); United

25   States v. Burghardt, 939 F.3d 397, 402 (1st Cir. 2019). Cf. United

26
     2 The court agrees with the well-reasoned opinions of several
27   courts that none of the exceptions under Tollett to the plea waiver
     applies in this case. See, e.g., United States v. Kelbch, 2021 WL
28   96242, at *2 (D. Nev. Jan. 7, 2021).

                                            3
      Case 3:20-cv-00357-HDM Document 2 Filed 01/25/21 Page 4 of 8


 1   States v. Singh, 979 F.3d 697, 730 (9th Cir. 2020) (on direct

 2   appeal, reviewing omission of Rehaif element from indictment for

 3   plain error).

 4           Moreover, Mitchell’s Fifth and Sixth Amendment claims are

 5   procedurally defaulted, even assuming, as Mitchell argues, that

 6   they could be considered jurisdictional in nature.

 7           “If a criminal defendant could have raised a claim of error

 8   on   direct     appeal    but       nonetheless       failed     to   do   so,   he   must

 9   demonstrate” either “cause excusing his procedural default, and

10   actual prejudice resulting from the claim of error,” United States

11   v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993), or that he is

12   actually innocent of the offense, Bousley v. United States, 523

13   U.S. 614, 622 (1998). “[C]ause for a procedural default on appeal

14   ordinarily      requires        a    showing     of     some     external    impediment

15   preventing counsel from constructing or raising the claim.” Murray

16   v. Carrier, 477 U.S. 478, 492 (1986). Actual prejudice “requires

17   the petitioner to establish ‘not merely that the errors at ...

18   trial created a possibility of prejudice, but that they worked to

19   his actual and substantial disadvantage, infecting his entire

20   trial    with   error     of    constitutional          dimensions.’”       Bradford   v.

21   Davis,    923   F.3d     599,       613   (9th   Cir.    2019)    (internal      citation

22   omitted).

23           Mitchell could have raised his claims on direct appeal but

24   did not do so. They are therefore procedurally defaulted. It is

25   unnecessary to resolve whether Mitchell can demonstrate cause for

26

27

28


                                                  4
         Case 3:20-cv-00357-HDM Document 2 Filed 01/25/21 Page 5 of 8


 1   the default, because even if he could, he cannot demonstrate

 2   prejudice. 3

 3          Mitchell committed the instant offense less than six months

 4   after his conviction for first degree burglary, a felony. (PSR ¶¶

 5   8-13, 39). In addition, Mitchell had shortly before that been

 6   convicted of a crime that required as an element a prior felony

 7   conviction. (PSR ¶ 38). Mitchell acknowledged in his plea agreement

 8   that he had been previously convicted of a felony. (ECF No. 22 at

 9   4-5). And finally, and most importantly, he acknowledged during

10   his plea colloquy both that he had a prior felony conviction for

11   first degree burglary and that he was aware at the time of his

12   offense that he was not allowed to possess a firearm. In light of

13   Mitchell’s admissions that he knew he was a convicted felon and

14   that he was prohibited from possessing firearms, combined with his

15   criminal history, the court is not persuaded that the outcome of

16   the proceedings would have been any different had the grand jury

17   been presented with, and the indictment had alleged, the Rehaif

18   element.

19          Mitchell argues that he suffered prejudice because he was

20   convicted      by   a   court   lacking       jurisdiction.   For    the    reasons

21   previously discussed, this argument is without merit because the

22   errors     Mitchell     complains   of    did     not   deprive     the    court   of

23   jurisdiction. Mitchell also asserts prejudice on the basis that

24   the omission deprived him of effective assistance of counsel. For

25   the reasons just discussed, there is no support for Mitchell’s

26   argument that the outcome of the proceedings would have been

27

28   3   Mitchell does not argue actual innocence.

                                               5
      Case 3:20-cv-00357-HDM Document 2 Filed 01/25/21 Page 6 of 8


 1   different if the Rehaif element had been alleged. Mitchell has not

 2   therefore proven deprivation of counsel.

 3         Mitchell alternatively argues that he is not required to

 4   demonstrate prejudice to obtain relief because the omission is

 5   structural error.

 6         “[C]ertain errors, termed structural errors, might affect

 7   substantial    rights    regardless    of    their   actual    impact     on   an

 8   appellant’s trial.” United States v. Marcus, 560 U.S. 258, 263

 9   (2010)   (internal      punctuation    and     citations     omitted).     Thus,

10   structural error “warrant[s] habeas relief without a showing of

11   specific prejudice.” United States v. Withers, 638 F.3d 1055, 1063–

12   64 (9th Cir. 2011). “But structural errors are a very limited class

13   of   errors   that   affect   the   framework    within    which   the    trial

14   proceeds, such that it is often difficult to assess the effect of

15   the error.” Marcus, 560 U.S. at 263 (internal punctuation and

16   citations omitted). Cases in which the Supreme Court has found

17   structural error include total deprivation of counsel, lack of an

18   impartial trial judge, violation of the right to a public trial

19   and an erroneous reasonable-doubt instruction. See id. (discussing

20   cases). In contrast, errors that have been found to be non-

21   structural    include    where   the   court    instructed    on   an    invalid

22   alternative theory of guilt, gave an instruction omitting an

23   element of the offense, or erroneously instructed the jury on an

24   element. Id. at 264 (discussing cases).

25         The Ninth Circuit has not yet addressed in a published opinion

26   whether omission of the Rehaif element from the indictment is

27   structural error. But it has held that the error is not structural

28   in at least one unpublished decision. See United States v. Jackson,


                                            6
         Case 3:20-cv-00357-HDM Document 2 Filed 01/25/21 Page 7 of 8


 1   2020 WL 7624842, at *1 n.1 (9th Cir. Dec. 22, 2020). And the Third,

 2   Fifth, Seventh, Eighth, and Tenth Circuits have concluded the error

 3   is not structural. United States v. Nasir, -- F.3d. --, 2020 WL

 4   7041357, at *19, n.30 (3d Cir. Dec. 1, 2020); United States v.

 5   Coleman, 961 F.3d 1024, 1030 (8th Cir. 2020); United States v.

 6   Payne,    964   F.3d   652,       657    (7th   Cir.    2020);      United    States   v.

 7   Lavalais, 960 F.3d 180, 187 (5th Cir. 2020); United States v.

 8   Trujillo, 960 F.3d 1196, 1207 (10th Cir. 2020); see also United

 9   States     v.   Watson,     820    Fed.    App’x   397,       400   (6th     Cir.   2020)

10   (unpublished disposition). But see United States v. Gary, 954 F.3d

11   194, 206 (4th Cir. 2020). The court agrees with the well-reasoned

12   opinions of these courts and concludes that a Rehaif error does

13   not fall within the limited class of errors the Supreme Court has

14   found to be structural. 4

15          Finally, Mitchell argues that Rehaif requires the government

16   to prove not only that he knew that he was a convicted felon but

17   also    that    he   knew    he    was    barred       from   possessing      firearms.

18   Notwithstanding the fact that Mitchell admitted to the court that

19   he knew he was barred from possessing a firearm, Mitchell’s legal

20   argument is also without merit. United States v. Singh, 979 F.3d

21   4 While there is some case law holding that defects in the
     indictment are structural error, those cases apply only where the
22   claim is timely raised. See, e.g., United States v. Du Bo, 186
     F.3d 1177, 1179 & 1180 n.3 (9th Cir. 1999) (“We hold that, if
23   properly challenged prior to trial, an indictment's complete
     failure to recite an essential element of the charged offense is
24   not a minor or technical flaw subject to harmless error analysis,
     but a fatal flaw requiring dismissal of the indictment. . . .
25   Untimely challenges to the sufficiency of an indictment are
     reviewed under a more liberal standard.”). Mitchell argues that he
26   raised his argument at the earliest possible opportunity and so
     the timeliness limitation does not apply. The court does not agree.
27   As previously discussed, Mitchell could have challenged the
     indictment on direct appeal but failed to do so. The claim is not
28   therefore timely raised.

                                                 7
      Case 3:20-cv-00357-HDM Document 2 Filed 01/25/21 Page 8 of 8


 1   697, 727 (9th Cir. 2020) (“[The defendant] contends that Rehaif

 2   requires the Government to prove he knew not only his status, but

 3   also that he knew his status prohibited him from owning a firearm.

 4   But this interpretation is not supported by Rehaif . . . .).

 5        Accordingly, because the claims raised in Mitchell’s § 2255

 6   motion are waived, procedurally defaulted and/or without merit, IT

 7   IS THEREFORE ORDERED that the motion to vacate, set aside or

 8   correct sentence (ECF No. 30) is hereby DENIED.

 9        IT IS FURTHER ORDERED that Mitchell is DENIED a certificate

10   of appealability, as jurists of reason would not find the court’s

11   denial of the motion to be debatable or wrong.

12        The Clerk of Court shall enter final judgment accordingly.

13        IT IS SO ORDERED.

14        DATED: This 25th day of January, 2021.
15

16                                    ____________________________
                                      UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                         8
